Case 8:20-cv-02267-DOC-KES Document 19 Filed 03/31/21 Page 1 of 3 Page ID #:53



  1 TRINETTE G. KENT (State Bar No. 222020)
  2 3219 E Camelback Road, #588
    Phoenix, AZ 85018
  3 Telephone: (480) 247-9644
  4 Facsimile: (480) 717-4781
    E-mail: tkent@lemberglaw.com
  5
  6 Of Counsel to
    Lemberg Law, LLC
  7 43 Danbury Road, 3rd Floor
  8 Wilton, CT 06897
    Telephone: (203) 653-2250
  9 Facsimile: (203) 653-3424
 10
    Attorneys for Plaintiff,
 11 Maria Thrasher
 12                          UNITED STATES DISTRICT COURT
 13                           CENTRAL DISTRICT OF CALIFORNIA
 14                                 SOUTHERN DIVSION
 15
 16
 17 Maria Thrasher,                           Case No.: 8:20-cv-02267-DOC-KES

 18                                           STIPULATION OF DISMISSAL
                       Plaintiff,
 19
            vs.
 20
      GrubHub Inc. ,
 21
 22                    Defendant.
 23
 24
 25
 26
 27
 28
      8:20-cv-02267-DOC-KES                                  STIPULATION OF DISMISSAL
Case 8:20-cv-02267-DOC-KES Document 19 Filed 03/31/21 Page 2 of 3 Page ID #:54



  1                                STIPULATION OF DISMISSAL
  2
             Plaintiff Maria Thrasher and Defendant Grubhub Inc., by and through their
  3
      attorneys, hereby stipulate to the dismissal of the above-captioned action with
  4
      prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party
  5
      shall bear its own costs and attorneys’ fees.
  6
  7
  8
        Plaintiff                               Defendant
  9
        __/s/ Trinette G. Kent                  __/s/ Meredith C. Slawe
 10
        TRINETTE G. KENT                        MEREDITH C. SLAWE
 11     Attorney for Plaintiff                  Attorney for Defendant
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      8:20-cv-02267-DOC-KES                    -2-                   STIPULATION OF DISMISSAL
Case 8:20-cv-02267-DOC-KES Document 19 Filed 03/31/21 Page 3 of 3 Page ID #:55



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      8:20-cv-02267-DOC-KES              -3-                 STIPULATION OF DISMISSAL
